Title: From Benjamin Franklin to Lafayette, 13 September 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Sept. 13. 1782.
I am oblig’d to you for communicating M. de Viemerange’s Letter, which I return. I wish you would continue your Application to the Marquis de Castries to provide Means for the Embarkation of the Goods: It is impossible for me to do it.—
I believe Mr Jay did not suspect your knowing of Mr Rayneval’s Departure; he only wonder’d that you did not know it.
I am oblig’d by your kind Enquiries. I have had a bad Night, but at present have some Ease. Your natural Activity will always preserve you from the cruel Disorders that arise from too little Excercise. God give you good Health & long Life for the Advantage of our two Countries.—
With the greatest Esteem & Affection, I am, Your most obedient and most humble Servant
B Franklin

P.S. I congratulate you on the Improvement of your Hand-writing since yesterday. It is more legible than Mr Viemerange’s—
M. le Marquis de la Fayette

